Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 12 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Hashimoto, et al. (WIPO Publication WO 2014/111984 A1, application PCT/JP2013/005918, cited on the IDS) and Murai, et al. (WIPO Publication WO 2005/083575 A1, application PCT/JP2005/002909, cited on the IDS).  For a more detailed discussion of these references, see NF, 08-28-2021.  Hashimoto (Paras. 14 to 64 generally, Paras. 84 to 88 especially; Figs. 1 & 4) describes a system in which an information processing device and a contents server are connected over a network, wherein the information processing device is provided with a download executing unit for downloading game software from the contents server, the download executing unit refers to information on the language to be used and downloads language dependent files corresponding to the information on the language to be used, and the downloading of the language-dependent files is performed before a scene in which the language-dependent files are required, and when the user switches the language to be used during gameplay, the group corresponding to the switched language is added as a download object.  Murai (Paras. 84 to 93 generally, Paras. 84 to 87 especially; Fig. 11) describes determining whether or not a blank region for contents data is present in the storage unit and performing downloading after securing the blank area for the contents data, and describes displaying the fact that the downloading has been stopped when an blank region cannot be secured.  
Neither reference suggests the newly claimed limitations of “wherein the game software files are divided into a plurality of downloadable groups such that the first group contains files necessary to launch and play part of the game, and one or more subsequent groups contain different scenery or stage files for the game, wherein the subsequent groups are downloadable in different orders depending on a user's game preferences and are downloaded in the background while the game is executing” in conjunction with the rest of the claimed limitations.  The claimed invention provides an apparatus, method, and software application for downloading, storing, and executing an application such as a game and associated language resource files.  The game files are organized into different file groups, where the first group includes files required to execute the game. Once the first group is downloaded, the game application can be executed while the remaining game file groups are downloaded in the background.  A user is initially asked which language they prefer, and an inquiry is performed to determine whether there is sufficient storage space for the game and the preferred language resource files.  If the user wishes to change the language, a subsequent determination of available storage space is performed for the changed language resource files.  Hashimoto discloses downloading game software from a contents server and downloading language-dependent files where the downloading of the language-dependent files is performed before a scene in which the language-dependent files are required, and when the user switches the language to be used during gameplay, the group corresponding to the switched language is added as a download object.  Murai does not disclose performing a subsequent determination (i.e., when the working language to be used by an application is changed) as to whether a data region for language-dependent files for the changed working language is acquirable in the storage apparatus. This claimed subsequent storage space determination is specifically limited to language-dependent files for the changed working language which is not the case in Murai.  The claimed invention has the overall advantage of efficiently downloading language-dependent files which may require much space.  The examiner respects that the applicants may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715